ON APPLICATION POR REHEARING.
REYNOLDS, J.
Defendant applies for a rehearing on the ground that our decree substantially amended the judgment appealed from and that therefore the costs of the appeal should have been taxed against plaintiff, appellee.
Our judgment affirmed the judgment of the lower court,- and the modification to which defendant, appellant refers was in no sense a modification of the judgment but simply an interpretation of what the meant on a question on which the District judgment of the lower court evidently Judge failed to give • a direct expression. But this language used by us in no sense changed the judgment of the lower court.
Por these reasons the application for rehearing is refused.